Per Curiam.
By filing a declaration in chief, after receiving notice of the bail, the plaintiff's attorney waived his exception to the sufficiency of the bail, and it made no difibrerice, that the bail piece was not, at the time, actually filed. That omission could not prejudice the plaintiff; as the court, upon application, would have compelled the defendant's attorney to have filed the bail piece, nunc pro tunc. The sheriff should have shown this matter, upon the rule to show cause. As he omitted to do it, he must pay the costs of the attachment, and will then be entitled to be discharged. This ground for the discharge being sufficient, it becomes unnecessary to inquire whether the plaintiff’s delay, for more than nine months, to call on him for bail, was not also sufficient to discharge him, according to the doctrine in the cases of The King v. Sheriff of Surry, (7 Term Rep. 452.) and of The King v. Perring. (3 Bos. & Pull. 151.)